*601OPINION.
Steenhagen:
The petitioner claims that its leaseholds were, on March 1, 1913, worth the amount of $150,000, entered upon its books in August, 1912, in excess of the value represented by the rentals and other terms of the leases. This amount it seeks to have recognized as the basis for exhaustion deductions within the taxable year. Grosvenor Atterbury, 1 B. T. A. 169. It has introduced in evidence the oral depositions of several witnesses who expressed their opinion that the leaseholds were of greater value on March 1, 1913, than was reflected in the rentals, and that this alleged increase in value was attributable to the completion of the subway near by, as well as the construction of large commercial buildings in the vicinity. The testimony of these witnesses is, however, not sufficient to indicate the measure of any enhancement in value which might have taken place. Their testimony indicates that their opinions were not the result of careful consideration but were mere casual expressions upon which no prospective willing purchaser would have acted on March 1, 1913. Bearing in mind that value implies both a purchaser and a seller, it is not enough that he who would be a seller expresses a categorical opinion as to value. Unless it is also shown that such an opinion represents the common point of dealing with a willing buyer, it does not prove value.

Judgment will be entered for the Commissioner,